 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-19-00454-PHX-DLR
10                  Plaintiff,                       ORDER
11   v.
12   Anthony John Pavone - 001
     Joseph E. DiPrima - 002,
13
                    Defendants.
14
15
16         Before the Court are Defendants’ motions to dismiss counts 3 through 17, which are

17   fully briefed. (Docs. 55, 57, 58, 62, 63.) For the following reasons, the Court will deny
18   the motions.

19   I. Background

20         On April 23, 2019, the grand jury issued an indictment charging Defendants with
21   one count of wire fraud conspiracy, one count of wire fraud, one count of identity theft
22   conspiracy, seven counts of misuse of personal information with a telemarketing

23   sentencing enhancement, seven counts of aggravated identity theft with a telemarketing

24   sentencing enhancement, and two counts of forfeiture. (Doc. 3 at 2.) The indictment

25   alleges that Defendants operated Hybar Media in Phoenix, Arizona, as lead brokers,

26   purchasing leads1 from a lead generator, and subsequently selling leads to end-service
27   providers. (Id.) It further alleges that from July 2013 through April 2016, Defendants
28         1
              A “lead” usually consists of the contact information or demographic information
     of a customer who is interested in a specific product or service.
 1   purchased databases of personal identifying information from Supplier-1, which obtained
 2   its information from people voluntarily responding to direct mail campaigns. (Id. at 3.)
 3   Defendants allegedly used this information to create counterfeit hard copy sweepstakes
 4   leads,2 which they then sold for a higher value as authentic hard copy sweepstakes leads3
 5   to their clients.   (Id.) On November 4, 2019, Defendants moved to dismiss counts 3-17
 6   of the indictment. (Docs. 55, 57.) The Court held oral argument on the motions on
 7   December 12, 2019 (Doc. 68) and took the matter under advisement.
 8   II. Legal Standard
 9          A defendant may move to dismiss an indictment for failure to state an offense. Fed.
10   R. Crim. P. 12(b)(3)(B)(v). When addressing a motion to dismiss, the Court is required to
11   “accept the truth of the allegations in the indictment in analyzing whether a cognizable
12   offense has been charged.” United States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002)
13   (citation omitted). “A pretrial motion is generally capable of determination before trial if
14   it involves questions of law rather than fact.” United States v. Shortt Accountancy Corp.,
15   785 F.2d 1448, 1452 (9th Cir. 1986) (quotation and citation omitted). “Generally, an
16   indictment is sufficient if it sets forth the elements of the charged offense so as to ensure
17   the right of the defendant not to be placed in double jeopardy and to be informed of the
18
            2
                The indictment explains,
19
                     These counterfeit hard copy leads contained spaces into which
20                   the personal identifying information of the putative
                     respondent—like name and address—was printed. The slips
21                   also included blanks onto which the respondent was to
                     handwrite certain additional personal identifying information,
22                   such as a phone number, a signature, and/or a notation about
                     whether the respondent had a credit card . . . Depending on the
23                   exact template used [Defendants’] employees and associates
                     would add, for example, a phone number, a forged signature,
24                   or the initials of the putative respondent.
25   (Doc. 3 at 4-5.)
26          3
               Sweepstake leads are generated from mass mailings that advertise potential
     winnings in lotteries or drawings and notify the recipients that they might have won, or are
27   likely to win, prizes and cash payouts. In order to claim their putative prizes, the recipients
     are asked to mail in an attached slip of paper, on which the recipients are required to list
28   personal information, such as a name, phone number, and address. These slips of paper
     are known as “hard copy leads” or “hand write leads.”

                                                  -2-
 1   offense charged.” United States v. Rodriguez, 360 F. 3d 949, 958 (9th Cir. 2004) (quoting
 2   United States v. Woodruff, 50 F.3d 673, 676 (9th Cir. 1995)).
 3   III. Discussion
 4          Defendants contend that dismissal of counts 3-174 is appropriate because the
 5   indictment fails to allege a crime of identity theft pursuant to 18 U.S.C. § 1028(a)(7).
 6   (Docs. 55, 57 at 8.) Under § 1028(a)(7), whoever (1) knowingly transfers, possesses or
 7   uses, (2) without lawful authority, (3) a means of identification of another person, (4) with
 8   the intent to commit, or to aid or abet, or in connection with, any unlawful activity that
 9   constitutes a violation of Federal law, or that constitutes a felony under any applicable State
10   or local law shall be punished as provided in subsection (b).           Defendants’ motions
11   challenge the sufficiency of the allegations in the indictment pertaining to the second and
12   fourth elements. The Court finds that the indictment has sufficiently alleged the elements
13   of the charged offenses to survive a motion to dismiss.
14          The indictment alleges that Defendants knowingly possessed respondents’
15   information and created counterfeit hard copy sweepstakes leads, which they transferred
16   to purchasing clients, and that the sweepstakes leads contained the names, addresses, and/or
17   forged signatures of individuals—all of which constitute means of identification of another
18   person. (Doc. 3 at 3.) See U.S. v. Blixt, 548 F.3d 882, 886-87 (9th Cir. 2008).
19          Defendants argue that, as a matter of law, the indictment cannot allege that they
20   transferred, possessed, or used the means of identification of another without lawful
21   authority because they had “lawful authority” to sell the information contained in the leads.
22   Particularly, Defendants contend that they could use the information in any manner they
23   choose because the individuals whose information was involved had voluntarily provided
24   data to Supplier-1.5
25          4
              Each of these counts concern identity theft. Count 3 of the indictment alleges that
     Defendants conspired to commit identify theft in violation of 18 U.S.C. §§ 371 and
26   1028(a)(7). Counts 4-10 contain parallel allegations of identity theft tied to state law
     crimes. Counts 11-17 allege that Defendants committed aggravated identity theft in
27   violation of 18 U.S.C. §§ 1028A(a)(1), 1028A(b) and 1028A(c)(5) for targeting “10 or
     more persons over the age of 55.”
28          5
              Defendants correctly assert that there is no applicable law that prohibits brokers
     from selling data voluntarily provided by consumers.

                                                  -3-
 1          To the contrary, even if permission to use identifying information is given,
 2   “permission to use another’s identity in an unlawful scheme is not ‘lawful authority’ under
 3   section 1028A.”6 United States v. Hong, 938 F.3d 1040, 1050 (9th Cir. 2019) (citing
 4   Osuna-Alvarez, 788 F.3d 1183, 1185 (9th Cir. 2015)). See also U.S. v. Mahmood, 820 F.3d
 5   177, 187-88 (5th Cir. 2016) (citation omitted) (“[T]he statute plainly criminalizes situations
 6   where a defendant gains lawful possession of a person’s means of identification but
 7   proceeds to use that identification unlawfully and beyond the scope of the permission
 8   granted.”); United States v. Morehead, 676 F. App’x 695, 697 (9th Cir. 2017) (“[E]ven if
 9   a defendant obtains the means of identification lawfully, he can still be convicted so long
10   as he uses the means of identification unlawfully.”).7         In other words, because the
11   indictment asserts that Defendants possessed and transferred the means of identification in
12   a manner to defraud their clients, the indictment asserts that Defendants did so without
13   lawful authority. United States v. Musa, 742 F. App’x 265, 267 (9th Cir. 2018).
14          Defendants also argue that the indictment fails to state the offense of identity theft
15   because their possession and transfer of the relevant information was not in furtherance of
16   another qualifying crime. (Doc. 55 at 10-11; Doc. 57 at 3.) However, the indictment
17   asserts that Defendants possessed and transferred these forged hard copy sweepstakes leads
18   with the intent to defraud their clients by inducing them to believe that the counterfeit leads
19   were authentic hard copy sweepstake leads. (Doc. 3 at 3.) In other words, Defendants
20   possessed and transferred the pertinent information in connection with their scheme to
21   commit fraud. Fraud is the basis for the various state felonies identified in the indictment.
22   Accordingly, the fourth element has been adequately alleged.
23
            6
              “[Section] 1028(a)(7)’s wording is virtually identical to § 1028A[.]” United States
24   v. Berry, 369 F. App’x 500, 502 (4th Cir. 2010).
            7
              This reading of § 1028(a)(7), which suggests that use of another’s identity for an
25   unlawful purpose necessarily entails use without lawful authority, seems to render the
     “lawful authority” language superfluous. However, the case law (including from the Ninth
26   Circuit) overwhelmingly adopts this interpretation, which the Court is bound to follow.
     See U.S. v. Roberts-Rahim, No. 15-CR-243(DLI), 2015 WL 6438674, at *7 (E.D.N.Y. Oct.
27   22, 2015) (“[E]very single Court of Appeals that has considered this issue, except for one,
     has ruled that § 1028A is violated whenever the defendant uses another person’s identity
28   in furtherance of one of the enumerated crimes, regardless of whether the other person
     consented to the use.”).

                                                  -4-
 1          Because the indictment sufficiently alleges the elements of identity theft under §
 2   1028(a)(7).
 3         IT IS ORDERED that Defendants’ motions to dismiss (Docs. 55, 57) are DENIED.
 4         Dated this 30th day of December, 2019.
 5
 6
 7
 8
 9                                               Douglas L. Rayes
                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
